Citation Nr: 1539109	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  11-07 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected metacarpophalangeal joint fusion of the right thumb with non-tender surgical scars.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to August 1993.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Pittsburgh, Pennsylvania RO.  In January 2010, a hearing was held before a Decision Review Officer (DRO) at the RO.  Notes from the hearing are associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On August 2009 VA examination, the Veteran's service-connected right thumb disability was not swollen or painful on use.  There was a 2cm gap from the thumb to the 5th finger palmar digital crease, and he was able to touch the thumb tip to all remaining index finger creases.  He was able to make a fist with good strength.  X-rays did not reveal any significant arthritic changes of the interphalangeal joint.  Evidence received since the August 2009 examination includes statements from the Veteran's private treatment providers, which indicate that his service-connected right thumb disability has increased in severity.  A February 2011 statement from C.S., M.D., indicates that the Veteran has pain when he tries to grip and pinch objects.  A March 2011 statement from J.K., a private physical therapist, indicates the Veteran reported he "recently [had] some increase of pain and stiffness with activities in the right hand."  It was noted that physical examination found mild swelling in the first interphalangeal joint, as well as grip strength deficits in the right hand.  As the evidence received since the August 2009 VA examination suggests an increase in the severity of the Veteran's right thumb disability and does not contain sufficient specific clinical findings to rate the disability under all pertinent criteria (e.g., 38 C.F.R. § 4.71a, Diagnostic Codes 5224 and 5228), a remand for a contemporaneous examination is necessary.  

Additionally, the Veteran should be asked to identify all medical providers (VA and private) from whom he has sought treatment for his right thumb disability, and to provide releases for VA to obtain any records of private treatment.  Records of any VA treatment he may have received for the right thumb disability would be pertinent evidence that is outstanding, and must be secured.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ must ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for his service-connected metacarpophalangeal joint fusion of the right thumb with non-tender surgical scars and to provide any releases necessary for VA to secure private records of such evaluations and/or treatment.  The AOJ must secure complete records of such evaluations and/or treatment from all providers identified, to specifically include any VA treatment records.  

2. Thereafter, the AOJ should arrange for the Veteran to be afforded an orthopedic examination to determine the current severity of his service-connected metacarpophalangeal joint fusion of the right thumb with non-tender surgical scars.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary for proper evaluation must be completed.  All subjective complaints and objective findings necessary to properly evaluate the disability should be reported in detail.  

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




